                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

BRYAN CARY,

       Plaintiff,

v.                                                       Case No. 2:18-cv-12758
                                                         Hon. Sean F. Cox

OFFICER HOUSER,

      Defendant.
_______________________________________/

     OPINION AND ORDER OF SUMMARY DISMISSAL WITHOUT PREJUDICE

       This is a civil action brought by Bryan Cary, a state prisoner incarcerated at the Gus Harrison

Correctional Facility, in Adrian, Michigan. On October 29, 2018, the Court issued an order to

correct Plaintiff’s filing deficiency because Plaintiff did not submit the filing fee or a properly

completed and supported application for leave to file in forma pauperis. (ECF No. 3). Plaintiff was

given until November 28, 2018, to correct the filing deficiency or face dismissal of his action.

Plaintiff has not complied with the order to correct his filing deficiency.

       Accordingly, Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE for want of

prosecution. See Fed. R. Civ. P. 41(b), Erby v. Kula, 113 Fed. Appx. 74, 75-6 (6th Cir. 2004); Davis

v. United States, 73 Fed. Appx. 804, 805 (6th Cir. 2003).

       SO ORDERED.


Dated: December 20, 2018                              s/Sean F. Cox
                                                      Sean F. Cox
                                                      U. S. District Judge

I hereby certify that on December 20, 2018, the foregoing document was served on counsel of record
via electronic means and upon Bryan Cary via First Class mail at the address below:
Bryan Cary
269436
GUS HARRISON CORRECTIONAL FACILITY
2727 E. BEECHER STREET
ADRIAN, MI 49221

                                                   s/J. McCoy
                                                   Case Manager




                                               2
